This, like the preceding case of Grose v. Hilt, was brought against a stockholder of the Georges Canal Company, by as. judgment creditor, whose execution had been duly certified, to recover the amount of a corporate debt. The decision affirms-the principles of the case, Grose v. Hilt, and also establishes the position that a surrender of a debt due from the company to the defendant,, confirmed by the treasurer’s certificate that the defendant had extinguished corporation debts to the amount, of his stock, constitutes no defence, when the want of corporate property has not been evidenced by the officer’s certificate on execution.